J-S54021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RAFAEL MUESES POPOTE                     :
                                          :
                    Appellant             :    No. 1079 MDA 2020

             Appeal from the PCRA Order Entered July 28, 2020
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0004731-2015


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:             FILED: APRIL 1, 2021

      Rafael Mueses Popote appeals from the order denying his Post

Conviction Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546.

Popote argues that the PCRA court erred in denying his claim that his trial

counsel was ineffective for failing to call character witnesses. We affirm.

      In 2015, Popote was arrested and charged with one count each of

Corrupt Organizations and Conspiracy to Commit Corrupt Organizations,

nineteen counts each of Dealing in Proceeds of Unlawful Activities, Criminal

Use of a Communication Facility, Possession With Intent to Deliver a

Controlled Substance, Possession of a Controlled Substance, and Conspiracy

to Commit Possession of a Controlled Substance, and seven counts of
J-S54021-20



Conspiracy to Commit Possession With Intent to Deliver a Controlled

Substance.1

       The PCRA court summarized some of the evidence presented at trial:

          In January of 2015, the Reading Police Department became
          involved with a Pennsylvania State Police (“PSP”)
          investigation into a large-scale narcotic trafficking operation
          in the area of Berks County and reaching into Schuylkill
          County. Initially, the investigation focused on an individual
          named Nelson Guzman, who the PSP were notified through
          confidential sources, was trafficking in methamphetamine in
          the Reading, Pennsylvania area through an organization.
          Through several controlled buys with Mr. Guzman, and
          information provided through confidential informants,
          investigators became aware that Mr. Guzman was dealing
          in a variety of narcotics, including methamphetamine,
          heroin, marijuana, and cocaine.

          Once enough information was compiled, investigators
          applied for a wiretap of Mr. Guzman’s cell phone, which was
          approved. Through the wiretap, investigators discovered
          that another individual named Erick Nunez, was supplying
          cocaine to Mr. Guzman. Additional intercepts on Mr. Nunez’s
          phone and subsequent surveillance led investigators to
          identify that Mr. Nunez was receiving cocaine from [Popote].

          As part of the investigation, law enforcement also received
          authorization to wiretap two cell phone numbers associated
          with [Popote]. One of the cell phones was registered to
          [Popote]. The other cell phone was registered to a default
          address for the prepaid cell phone company. However,
          investigators were able to link the second cell phone to
          [Popote] through recognition of his voice on other calls,
          internal conversation references, and through surveillance.

          During the course of the investigative operation, law
          enforcement intercepted between 8,000 and 11,000 voice
          calls and text messages throughout the organization. At the
          conclusion of the investigation, more than twenty
____________________________________________


118 Pa.C.S.A. §§ 911(b)(1), 911(b)(4), 5111(a)(1), and 7512(a), 35 P.S. §
780-113(a)(30) and 780-113(a)(16), and 18 Pa.C.S.A. § 903(a)(1).

                                           -2-
J-S54021-20


         individuals involved in the drug trafficking organization were
         arrested and charged.

Trial Court Opinion, filed July 27, 2020, at 1-2.

      At trial “along with testimony of the above-mentioned facts,” the

Commonwealth entered into evidence “eleven recordings . . . of intercepted

phone calls in which [Popote] was allegedly a participant, implicating his

involvement in the narcotics trafficking organization.” Id. at 2. Further, “[t]he

Commonwealth . . . called two of [Popote’s] co-defendants in the organization

who testified as to [Popote’s] involvement and identified [Popote’s] voice on

the recorded evidence.” Id.

      In February 2017, the jury convicted Popote of the above-listed

offenses. The trial court sentenced Popote to 26 to 55 years’ incarceration,

followed by 22 years of supervised probation. Popote filed a timely post

sentence motion, which the trial court denied. Popote appealed, and, in

November 2018, this Court affirmed the judgment of sentence. Popote did not

file a petition for allowance of appeal with the Pennsylvania Supreme Court.

      In August 2019, Popote filed a counseled PCRA petition, alleging his trial

counsel was ineffective for failing to call character witnesses. The PCRA court

held a hearing.

      Popote presented the testimony of his girlfriend, Paola Montanez, who

testified that she has known Popote for ten years and has known Popote’s

reputation in the community to be that of an excellent citizen. N.T., 3/10/20,

at 6-7. Montanez stated that if she had been called to testify at trial, her

testimony would have been similar to that given at the PCRA hearing. Id. at

                                      -3-
J-S54021-20



7. On cross examination, Montanez testified that she did speak with Popote

over the phone and knew what his voice sounded like on the phone. Id. at 8.

      Popote then entered into evidence a stipulation in which the parties

agreed that the eleven witnesses that were present at the evidentiary hearing

were ready and willing to testify and that each individual’s testimony would

be consistent with that of Montanez as to Popote’s reputation and their

availability to testify at trial. Id. at 10-11.

      Trial counsel testified that, for Popote’s trial, he reviewed the

Commonwealth’s evidence, the bulk of which was wiretap recordings,

including the phone calls that were alleged to implicate Popote. Id. at 12.

Counsel determined that because the Commonwealth could not present an

exemplar of Popote’s voice, and did not have scientific evidence to

demonstrate that it was Popote’s voice on the recordings, the best course of

action would be to deny that Popote’s voice was on the phone calls. Id. at 13.

Counsel recommended that Popote retain an audiology expert, but this

strategy was too expensive, and the decision was made to move forward with

the strategy, without the expert. Id.

      Counsel also said he considered calling character witnesses but rejected

the idea and did not discuss it with Popote because character witnesses would

be subject to questions on cross-examination about whether they recognized

Popote’s voice on the wiretap recordings. Id. at 14-15. Counsel noted that the

Commonwealth had recordings of phone calls between Popote and Montanez

from when Popote was in prison on the basis of which Montanez could identify

                                        -4-
J-S54021-20



Popote’s voice. Id. at 15. Counsel further testified that the extent of

Commonwealth’s evidence indicated that the case was more than a mere

credibility dispute in which character testimony might be helpful. Id. at 15.

       On cross-examination, counsel acknowledged that he was aware that

Popote had no prior criminal record and that he could call character witnesses

to testify on Popote’s behalf, which might present Popote to the jury in a better

light. Id. at 16-17. He further acknowledged that in some cases character

testimony may create reasonable doubt and such testimony would be

accompanied by an instruction from the court to that effect. Id. at 17. Counsel

also admitted that he did not review the recorded phone call evidence with

potential character witnesses to determine whether the witnesses could

identify Popote’s voice on the phone calls. Id. at 19-21. Counsel explained

that he felt that the benefits of calling character witnesses were outweighed

by the risk that the witnesses could be asked to identify Popote’s voice on the

recorded evidence. Id. at 22.

       The PCRA court denied the petition, and Popote appealed.2 He raises the

following issue: “Whether the [PCRA] court erred in denying [Popote’s] [PCRA]

petition where trial counsel was ineffective for failing to present character

witnesses?” Popote’s Br. at 5.

____________________________________________


2On August 11, 2020, Popote filed a pro se appeal, which this Court docketed
at 1044 MDA 2020. On August 13, 2020, Popote’s counsel filed a notice of
appeal of the same PCRA order, which is the instant appeal. In September
2020, counsel filed a motion to withdraw the pro se appeal, which we granted,
because the pro se appeal was duplicative of the instant appeal.

                                           -5-
J-S54021-20



      On appeal from the denial of PCRA relief, our task is to determine

“whether evidence of record supports the findings of the PCRA court and

whether its legal conclusions are free of error.” Commonwealth v. Burton,

121 A.3d 1063, 1067 (Pa.Super. 2015) (en banc).

      Courts presume that counsel is effective. Commonwealth v. Daniels,

963 A.2d 409, 427 (Pa. 2009). To overcome this presumption, a petitioner

must establish three things: (1) the underlying claim has arguable merit, (2)

counsel had no reasonable strategic basis for his or her action or inaction, and

(3) the petitioner has been prejudiced by counsel's error. Commonwealth v.

Washington, 927 A.2d 586, 594 (Pa. 2007). “[W]here matters of strategy

and tactics are concerned, counsel's assistance is deemed constitutionally

effective if he chose a particular course that had some reasonable basis

designed to effectuate his client’s interests.” Commonwealth v. Puksar, 951

A.2d 267, 277 (Pa. 2008) (quoting Commonwealth v. Miller, 819 A.2d 504,

517 (Pa. 2002)). Prejudice is established where the appellant shows that “but

for the act or omission in question, the proceeding’s outcome would have been

different.” Commonwealth v. Small, 980 A.2d 549, 559 (Pa. 2009).

      Popote argues that the proposed character witnesses were ready,

willing, and able to testify at trial. He claims that if they had testified, the jury

would have heard positive testimony about him, and the court would have

given a jury instruction that character evidence alone may raise a reasonable

doubt. Popote’s Br. at 11. He further claims the decision to not present

character testimony was not based on a reasonable trial strategy, noting

                                        -6-
J-S54021-20



counsel did not discuss with Popote the possibility of calling witnesses, and

that counsel did not ask the witnesses to listen to the tapes to determine

whether they knew if the voice on the tape was Popote’s voice. Popote further

claims the Commonwealth would not have asked, or would not have been

permitted to ask, whether the witnesses recognized the voice. He claims the

testimony would have impacted the outcome of trial, because, if counsel had

presented the testimony, the jury would have had this “critical information

and a jury instruction from the judge that could have resulted in a not guilty

verdict.” Id. at 13.

      The PCRA court concluded that Popote did not satisfy his burden of

showing his counsel was ineffective. It concluded the testimony and affidavits

did not establish the witnesses were available at the time of trial, and that

Popote did not present evidence that counsel knew or should have known of

the witnesses. Trial Ct. Op. at 8. It further found that Popote failed to

demonstrate that counsel’s decision lacked a reasonable basis or that he

suffered prejudice because counsel did not call character witnesses. Id. The

court reasoned:

         [Counsel] testified at the PCRA hearing that he had
         observed tactics used in earlier related cases and decided
         that the best strategy would be a denial that [Popote] was
         the individual whose voice was presented on the recorded
         evidence. [Counsel] cited the fact that the bulk of the
         evidence on the case was wiretap recordings, but that there
         was no scientific evidence linking [Popote] to the voice
         recordings, the Commonwealth presented no exemplars of
         [Popote’s] voice, and the only testimony regarding
         identification of the voice on the recordings was that of


                                    -7-
J-S54021-20


       police officers. [Counsel] discussed the strategy with
       [Popote] and [] Montanez and suggested that they hire an
       audiology expert, but that the cost was too prohibitive.
       Furthermore, at trial, [counsel] repeatedly cross-examined
       the Commonwealth’s witnesses as to the identification of
       [Popote’s] voice on the recordings. [Counsel] then stated
       that he did not want to present any character witnesses as
       such a decision may have exposed those witnesses to
       identification of [Popote’s] voice on the recordings on cross-
       examination by the Commonwealth.

       [Popote] claims that [counsel’s] fear regarding the scope of
       cross examination of the character witnesses is misplaced
       and that his caution amounts to ineffective representation
       since he could have requested that the scope of cross-
       examination be limited. However, we find this argument
       unconvincing in two aspects. First, we fail to see how such
       a motion seeking to limit the scope of cross-examination
       would have        been successful in       proscribing   the
       Commonwealth from questions regarding the witnesses’
       knowledge or identification of [Popote’s] voice. “The scope
       of cross examination is a matter within the trial court's
       discretion.” Commonwealth v. Hoover, 16 A.3d 1148,
       1150 (Pa.Super. 2011). Certainly, the Commonwealth
       would be prohibited from cross-examining [Popote’s]
       character witnesses regarding any uncharged criminal
       allegations or even past behavior leading to an arrest but
       not a conviction. Nevertheless, the Commonwealth is not so
       restrained in cross-examination to attack the credibility of
       the character witness, either in the accuracy of their
       testimony or the standard by which they measure
       reputation. Commonwealth v. Morgan, 739 A.2d 1033,
       1036 (Pa. 1999). As noted, “the actual purpose of the cross-
       examination [of a character witness] is not to show
       commission by the defendant of a specific crime of which he
       or she is not now accused.” Adams, 626 A.2d at 1233
       (emphasis added). Meanwhile, the purpose of the trial is a
       determination of guilt of the defendant as to the charges
       brought by the Commonwealth in the matter at hand.
       Therefore, it is logical that the Commonwealth, in testing
       the credibility of a witness who is presenting character
       evidence of a defendant as to a pertinent trait, would be
       within permissible bounds to examine whether the witness’
       knowledge of the defendant is consistent with the charges


                                   -8-
J-S54021-20


       brought forth instantly. The caution with which [counsel]
       proceeded was to avoid the possibility that the
       Commonwealth could cross-examine a character witness
       regarding the identification of [Popote’s] voice in relation to
       the charges brought forth in this action. We see no reason
       why the Commonwealth would have been constrained from
       such an inquiry as it could relate directly to the witness’
       credibility.

       Second, we find [Popote’s] assertion that it would be
       unlikely for the Commonwealth to engage in such
       questioning without assurance of a positive identification
       from the character witness. We reject this argument
       because it wholly relies on speculation of the
       Commonwealth’s trial strategy, and the underlying theory is
       inconsistent with the Commonwealth’s presentation of
       testimony and evidence at trial. It is clear from our review
       of the notes of testimony that the Commonwealth relied not
       on specified expert testimony regarding the voice
       identification, but on the combination of law enforcement
       observation, conversations that individuals law enforcement
       officers had with [Popote], and to internal references within
       the recorded conversations to link the voice on the phone
       calls to [Popote].

       As such, we find that [counsel’s] strategy to avoid the
       possibility of reinforcing the evidence is well-founded and
       consistent with his trial strategy to call into question the link
       between [Popote] and the voice identified by law
       enforcement through the testimony and evidence. Whether
       there existed an alternative strategy is not sufficient to
       support a claim of ineffective assistance. “[W]e do not
       question whether there were other more logical courses of
       action which counsel could have pursued; rather, we must
       examine whether counsel’s decisions had any reasonable
       basis.” Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa.
       2011). Moreover, “[w]e will conclude that counsel’s chosen
       strategy lacked a reasonable basis only if [Popote] proves
       that an alternative not chosen offered a potential for success
       substantially greater than the course actually pursued.” Id.
       We find that [Popote] did not prove that presenting
       character witnesses at his trial would have offered such a
       potential for success.



                                     -9-
J-S54021-20


         Finally, we find that [Popote] failed to demonstrate that
         there is a reasonable probability that the outcome of the
         proceedings would have been different had [counsel]
         presented the character witnesses presented at the PCRA
         hearing.     Given    the   evidence   presented     by   the
         Commonwealth at trial, the case did not teeter on the issue
         of credibility. Instead, audio and visual evidence was
         presented to the jury, along with law enforcement testimony
         regarding the extent of the investigation and the
         organization of which the Commonwealth alleged [Popote]
         took part. Additionally, two of [Popote’s] co-defendants
         testified that they participated in illegal activities with
         [Popote] and identified [Popote’s] voice on the recorded
         phone calls. Nonetheless, our decision does not hinge solely
         on the breadth of the Commonwealth’s evidence presented
         at trial, but also on the testimony as presented both at the
         hearing and in the affidavits attached to the petition, which
         we find lacks sufficiency to support the claim.

Id. at 10-13.

      The record supports the PCRA court’s findings and it did not err in

denying Popote’s claim that his counsel was ineffective. The evidence did not

prove the witnesses were available at the time of trial or that counsel knew,

or should have known of their existence. Further, Counsel had a reasonable

basis for not calling character witnesses and Popote failed to prove prejudice,

because, even if counsel had called witnesses, the outcome of the proceeding

would not have been different.

      Order affirmed.




                                    - 10 -
J-S54021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/01/2021




                          - 11 -